 


109 HR 4345 IH: Ed Fountain Park Expansion Act
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4345 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Ms. Berkley (for herself and Mr. Porter) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide for the conveyance of a United States Fish and Wildlife Service administrative site to the city of Las Vegas, Nevada. 
 
 
1.Short titleThis Act may be cited as the Ed Fountain Park Expansion Act. 
2.DefinitionsIn this Act: 
(1)Administrative siteThe term administrative site means the parcel of real property identified as Lands to be Conveyed to the City of Las Vegas; approximately, 7.89 acres on the map entitled Ed Fountain Park Expansion and dated November 1, 2005. 
(2)CityThe term City means the city of Las Vegas, Nevada. 
(3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service. 
3.Conveyance of united states fish and wildlife service administrative site, las vegas, nevada 
(a)In generalThe Secretary shall convey to the City, without consideration, all right, title, and interest of the United States in and to the administrative site for use by the City— 
(1)as a park; or 
(2)for any other recreation or nonprofit-related purpose. 
(b)Administrative expensesAs a condition of the conveyance under subsection (a), the Secretary shall require that the City pay the administrative costs of the conveyance, including survey costs and any other costs associated with the conveyance. 
(c)Reversionary interest 
(1)In generalIf the Secretary determines that the City is not using the administrative site for a purpose described in paragraph (1) or (2) of subsection (a), all right, title, and interest of the City in and to the administrative site (including any improvements to the administrative site) shall revert, at the option of the Secretary, to the United States. 
(2)HearingAny determination of the Secretary with respect to a reversion under paragraph (1) shall be made— 
(A)on the record; and 
(B)after an opportunity for a hearing. 
 
